JS44 (Rev. 6/2017 NDGA) Case 1:20-cv-02561-SACIVDOG@OVERISHEBEd 09/03/20 Page 1 of 2

The JS44 civil cover sheet and the information coniained herein nelther replace aor supplement the filing and service of pleadings or other papers as required by law, execpt ag provided by
toca mules of court, This form is required for the use of the Clerk of Court for the purpose of Inltlating the civil docket record. (SEE INSTRUCTIONS ATTACHED)

 

 

I. (a) PLAINTIFF(S) DEFENDANT(S)
LASHELLE FAULKNER RIVERSIDE APARTMENTS, LLC.
(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF HARFORD DEFENDANT
(EXCEPT IN U.S, PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
INVOLVED
(c) ATTORNEYS gir xame, apres, TELEPHONE NUMBER, AND ATTORNEYS arkxowy
E-MAIL ADDRESS)
1407 Garcia Court
#1

Aberdeen, MD 21001

 

 

I. BASIS OF JURISDICTION Ill. CITIZENSHIP OF PRINCIPAL PARTIES
(PLACE, AN “X™ IN ONE BOX ONLY) (PLACE AN “X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
(FOR DIVERSITY CASES ONLY)
PLE DEF PLF DEF
(Oh us.coversaenr Ws ceverat question Mi Oh crnzexornusstore [14 (1a incorporate on princirat.
PLAINTIFF (US. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
[: us.coversmest (Cs oiverstry D, O) cmzenoraxoruenstaveL ds Ws ixconronatun ann PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER STATE
IN ITEM If od oO. oO
3 CITIZENORsUBECTOFA 1Is 6 FOREIGN NATION

FOREIGN COUNTRY

 

 

[V. ORIGIN eiace an+x “In one BOX ONLY)
TRANSFERRED FROM MULTID(STRICT APPEAL TO DISTRICT JUDGE

Oo: ORIGINAL vi. REMOVED FROM Os REMANDED FROM OD. REINSTATED OR Cs ANOTHER DISTRICT O. LITIGATION - C); FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COURT REOPENED Gpeeify District} TRANSFER JUDGMENT

MULTIDISTRICT
8 LITIGATION -
DIRECT FILE

 

V. CAUSE OF ACTION cere tite us. civit statute UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE~ DO NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY

WRONGFUL EVICTION, ILLEGAL EVICTION IN VIOLATION OF THE CARES ACT OF 2020

{1F COMPLEX, CHECK REASON BELOW)

 

 

 

O 1, Unusually large number of parties. 0 6. Problems locating or preserving evidence
O 2. Unusually large number of claims or defenses. OJ 7, Pending parallel investigations or actions by government.
(C13. Factual issues are exceptionally complex O 8. Multiple use of experts.
Ca. Greater than normal volume of evidence. oO 9. Need for discovery outside United States boundaries.
O 5. Extended discovery period is needed. Cho. Existence of highly technical issues and proof.
_. CONTINUED ON REVERSE _
FOR OFFICE USE ONLY
RECEIPT # AMOUNT $ APPLYING [FP MAG. JUDGE (1FP}
JUDGE MAG. JUDGE NATURE OF SUIT. CAUSE OF ACTION

(Referral)

 

 
Case 1:20-cv-02561-SAG Document 1-1 Filed 09/03/20 Page 2 of 2
VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY}

CONTRACT - "0" MONTHS DISCOVERY TRACK
150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF IUDGMENT
(73 152 RECOVERY OF DEFAULTED STUDENT
LOANS (Excl. Veterans}
(71 1s3 RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
119 INSURANCE
120 MARINE
130 MILLER ACT
[J] 140 NEGOTIABLE INSTRUMENT
15] MEDICARE ACT
16) STOCKHOLDERS' SUITS
190 OTHER CONTRACT
195 CONTRACT PRODUCT LIABILITY
196 FRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
RACK

 

TORTS - PERSONAL INJURY - "4" MONTHS
DISCOVERY TRACK
310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT, LIBEL & SLANDER
33 FEDERAL EMPLOYERS' LIABILITY
340 MARINE
345 MARINE PRODUCT LIABILITY
350 MOTOR VEHICLE
355 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY
362 PERSONAL INJURY - MEDICAL
MALPRACTICE
365 PERSONAL INJURY + PRODUCT LIABILITY
A 367 PERSONAL INJURY - HEALTH CARE/
PHARMACEUTICAL PRODUCT LIABILITY
[£] 358 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK
370 OTHER FRAUD
(£1371 TRUTH IN LENDING
380 OTHER PERSONAL PROPERTY DAMAGE
= 385 PROPERTY DAMAGE PRODUCT LIABILITY

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK
422 APPEAL 28 USC 138
423 WITHDRAWAL 28 USC 157

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK
440 OTHER CIVEL RIGHTS
441 VOTING
442 EMPLOYMENT
443 HOUSING/ ACCOMMODATIONS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS with DISABILITIES - Other
CC) 448 EDUCATION

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS.

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK

463 HABEAS CORPUS- Alien Detainee

310 MOTIONS TO VACATE SENTENCE

530 HABEAS CORPUS

435 HABEAS CORPUS DEATH PENALTY

540 MANDAMUS & OTHER

$50 CIVIL RIGHTS - Filed Pro se

585 PRISON CONDITION(S) - Filed Pro se

560 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK

[ ] $50 CIVIL RIGHTS - Filed by Counsel
EE] 555 PRISON CONDITION(S} - Filed by Counsel

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
TRACK
[_]} 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
Cy 690 oTHER

LABOR - "4" MONTHS DISCOVERY TRACK

    

710 FAIR LABOR STANDARDS ACT
720 LABOR/MGMT, RELATIONS

740 RAILWAY LABOR ACT

75] FAMILY and MEDICAL LEAVE ACT
790 OTHER LABOR LITIGATION

791 EMPL. RET. INC. SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY
TRACK

820 COPYRIGHTS

840 TRADEMARK
PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK

$30 PATENT
835 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA) - a/k/a

Hatch-Waxman cases

SOCIAL SECURITY - "0° MONTHS DISCOVERY
TRACK

86] HIA (139519)

862 BLACK LUNG (923}

863 DIWC (405(g))

863 DIWW (405(g))

864 SSID TITLE XVI

863 RSI (405¢a))

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
TRACK ——SSOSOSCSSS

870 TAXES (U.S. Plaintiff ar Defendant)
[5] 871 9RS - THIRD PARTY 26 USC 7609

OTHER STATUTES - "4" MONTHS DISCOVERY
TRACK —O—C‘;73;3 }ZHhCtCt*é<i< OS

375 FALSE CLAIMS ACT

376 Qui Tam 31 USC 372%(a}

400 STATE REAPPORTIONMENT
430 BANKS AND BANKING

450 COMMERCE/ICC RATES/ETC.

460 DEPORTATION
470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS
480 CONSUMER CREDIT
490 CABLE/SATELLITE T¥
890 OTHER STATUTORY ACTIONS
29] AGRICULTURAL ACTS
893 ENVIRONMENTAL MATTERS
895 FREEDOM OF INFORMATION ACT
H 899 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION
(C] 950 CONSTITUTIONALITY OF STATE STATUTES

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

410 ANTITRUST

830 SECURITIES / COMMODITIES / EXCHANGE
OTHER STATUTES - “0” MONTHS DISCOVERY
TRACK  ——sOSOSOSCSCNC(NNYNNNNY..

CK
CI 86 ARBITRATION
(Confiema / Vacate / Order / Modify}

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE TYPE.
SEE LOCAL RULE 26.3

 

VI. REQUESTED IN COMPLAINT:
CHECK IF CLASS ACTION UNDER F.R.Civ.P.23. DEMAND $
JURY DEMAND A YES Oo NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

 

Vil. RELATED/REFILED CASE(S) IF ANY

JUDGE

DOCKET NO.

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
(3. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(212. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

(3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
([)4. APPEALS ARISING OUT OF TRE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUPTCY JUDGE.

[215. REPETITIVE CASES FILED BY PRQ SE LITIGANTS.
-]6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

 

C37. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
Cis nor {check one box) SUBSTANTIALLY THE SAME CASE,

DISMISSED. Thts case [J 18

, WHICH WAS

 

 

SIGNATURE OF ATTORNEY OF RECORD

DATE
